Name: Commission Regulation (EC) No 2319/94 of 28 September 1994 amending Regulation (EC) No 1787/94 determining the extent to which applications lodged in July 1994 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 94 Official Journal of the European Communities No L 253/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2319/94 of 28 September 1994 amending Regulation (EC) No 1787/94 determining the extent to which applications lodged in July 1994 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 can be accepted products can be accepted (2) fixes the quantities for the fourth quarter of 1994 ; Whereas, since certain operators have withdrawn their applications during the relevant period in July 1994, those quantities should accordingly be added to those for the fourth quarter of 1994 in Annex II to Regulation (EC) No 1787/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1431 /94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tarif quotas for poultrymeat and certain other agricultural products ('), and and in parti ­ cular Article 4 (4) thereof, Whereas Commission Regulation (EC) No 1787/94 of 20 July 1994 determining the extent to which applications lodged in July 1994 for import licences for certain poultrymeat products under the regime provided for in Council Regulation (EC) No 774/94 opening and provi ­ ding for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EC) No 1787/94 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 156, 23. 6 . 1994, p. 9 . (2) OJ No L 186, 21 . 7. 1994, p. 24. No L 253/2 Official Journal of the European Communities 29 . 9 . 94 ANNEX ANNEX II (tonnes) Total quantity available for the period 1 October to 31 December 1994 1 3 553,75 2 2 551,61 3 1 650 4 900 5 383,32'